[Cite as State v. Mitro, 2022-Ohio-3265.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-21-080

        Appellee                                 Trial Court No. 2020-CR-0507

v.

Megan Elizabeth Mitro                            DECISION AND JUDGMENT

        Appellant                                Decided: September 16, 2022

                                            *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                            *****

        DUHART, J.

        {¶ 1} Appellant, Megan Elizabeth Mitro, appeals from a judgment of conviction

and sentence entered by the Wood County Court of Common Pleas. For the reasons that

follow, we affirm the judgment of the trial court, but we remand the matter for a nunc pro

tunc entry that conforms with the sentence imposed during the sentencing hearing.
                                Statement of the Case

       {¶ 2} On November 19, 2020, appellant was originally indicted in a three-count

indictment. Count 1 charged her with felonious assault, in violation of R.C.

2903.11(A)(1) and (D)(1)(b), a felony of the first degree, as the victim was a peace

officer who was said to have suffered serious physical harm. Count 2 charged her with

failure to comply with an order or signal of a police officer, in violation of R.C.

2921.221(B) and (C)(5)(a)(1), a felony of the third degree. Count 3 charged her with

operating a vehicle under the influence of alcohol, a drug of abuse, or a combination of

them, in violation of R.C. 4511.19(A)(1) and (G)(1)(b), a misdemeanor of the first

degree. Appellant was arraigned on those charges shortly thereafter.

       {¶ 3} On April 22, 2021, appellant was indicted, under a second case number, on a

single count of aggravated vehicular assault, which was a felony of the third degree based

upon the fact that the offense was committed during the commission of a violation of

R.C. 4511.19(A). Appellant was arraigned on that charge, and her cases were joined for

trial. The charge for aggravated vehicular assault subsequently identified as Count 4.

       {¶ 4} After plea negotiations failed, appellant waived her right to a trial by jury.

The matter proceeded to a bench trial, which resulted in guilty verdicts on all four counts.

The court sentenced appellant to serve terms of imprisonment on each count, as follows:

For Count 1, felonious assault, three years; for Count 2, failure to comply with an order

or signal of a police officer, 36 months; for Count 3, operating a vehicle under the




2.
influence of alcohol, a drug of abuse, or a combination of them, 180 days; and for Count

4, aggravated assault, 36 months. The sentences for Counts 1 and 2 were ordered to be

sentenced consecutively to one another, and the sentences for Counts 3 and 4 were

ordered to be served concurrently with one another and concurrently with the sentences

imposed in Counts 1 and 2. At sentencing, the court made clear that appellant was

sentenced to serve a total of six years in prison and that the sentence could be extended to

seven and a half years pursuant to the Reagan Tokes Act. Appellant timely filed the

current appeal.

                                 Statement of the Facts

       {¶ 5} The evidence adduced at trial established the following. On October 26,

2020, appellant got into her car and left her home to go to the Rite-Aid, where she

intended to purchase alcohol. While backing out of her driveway, appellant struck and

damaged two mailboxes that were on the side of the road, across from her home. She

succeeded in getting to the Rite-Aid, but while attempting to park there, she struck B.G.’s

vehicle, which was located in the parking space across from hers.

       {¶ 6} B.G., upon exiting the store, observed that appellant’s car was touching his

car. He contacted the Perrysburg Police Department’s non-emergency line to make a

report of the situation.

       {¶ 7} Appellant, in the meantime, had gone into the store and selected two bottles

of alcohol from the shelves, but the clerk refused to allow the purchase. When appellant




3.
came out of the store, B.G. told her that he had contacted the police and he suggested to

her that they exchange insurance information. Appellant refused to exchange insurance

information with B.G. and, instead, just sat inside her vehicle. She subsequently

attempted to leave the scene and, in so doing, struck B.G.’s vehicle twice more. Before

police arrived, appellant exited her vehicle, with the engine still running, and began

walking, with her dog, out of the parking lot and down Louisiana Avenue, towards the

post office.

       {¶ 8} Officer D.C. of the Perrysburg Police Department arrived at the Rite-Aid,

and B.G. told him that appellant had left the scene on foot. Officer D.C. drove down

Louisiana Avenue to the post office parking lot, where appellant was standing. Officer

D.C. advised appellant that she needed to return to the Rite-Aid so he could complete his

crash investigation. Appellant complained that it was a long walk, so Officer D.C. agreed

to drive her back to the scene.

       {¶ 9} Upon arriving back at the Rite-Aid, officer D.C. advised appellant to sit in

her vehicle and “turn it off,” because he needed to complete his crash investigation and

report. Officer D.C. testified that he detected that something was “off” about appellant.

He stated that he did not detect the odor of alcohol, but, also, had recently had a cold that

may have impacted his sense of smell. Officer D.C. asked appellant if she had consumed

anything that would impair her ability to drive, and she stated that she was “on a lot of

medications.” Officer D.C. then asked appellant if that was “the issue today,” and




4.
appellant responded, “Yes.” Officer D.C. advised appellant that he planned to do a field

sobriety test. He then told her, “Hang tight for me, okay,” and walked over to speak with

B.G. and another witness.

      {¶ 10} While Officer D.C. was speaking with the other witness, appellant

suddenly began backing out of her parking space, with her driver-side window down.

This maneuver was captured on Officer D.C.’s cruiser camera, which was played for the

court during the bench trial. As shown in the camera footage, the following dialogue

occurred between Officer D.C. and appellant as the maneuver was taking place:

              OFFICER D.C.: Megan! Hey! You’re not done yet. Pull back up

      here.

              APPELLANT: I thought we were done.

              OFFICER D.C.: No, we’re not done. Park the car and turn it off

      please.

              APPELLANT: Okay.

But instead of parking the car and turning it off, appellant made a U-turn and began

driving toward the area where the parking lot exited onto Louisiana Avenue. Officer

D.C. ran after her, shouting, “Megan!”

      {¶ 11} Officer D.C. chased appellant on foot in hopes that she would stop her

vehicle, because he feared that she would injure someone if she entered the roadway.

While she was making her exit, but before pulling away from the Rite-Aid parking lot,




5.
appellant momentarily stopped her car at a stop sign located near the exit, at which point

Officer S.C. was able to catch up to appellant’s driver-side window. The window was

still down. As Officer D.C. reached the driver-side door, appellant turned her car to the

left, in the direction of Officer D.C., and accelerated rapidly onto Louisiana Avenue,

nearly causing a collision with oncoming traffic. When appellant turned her car toward

Officer D.C., he feared that he would be run over by appellant’s left rear tire. Officer

D.C. responded by placing his arm on the door jam, in an attempt to push himself away

from appellant’s car. As appellant quickly accelerated, revving her car, Officer D.C.’s

arm slipped into appellant’s car and became stuck behind what he believed was the

headrest. Officer D.C. continued yelling at appellant to stop, but she persisted in

accelerating onto the roadway. Initially, Officer D.C. tried to keep his feet moving

alongside the car, in order to avoid being run over by the rear tire. As appellant

accelerated down the roadway, Officer D.C. did not believe that he would be able to free

his arm from her vehicle. A voice in his head told him that he was going to die, but that

it was okay. Within a few seconds, Officer D.C. became detached from the vehicle and

was slammed onto the roadway, rolling into oncoming traffic.

       {¶ 12} Officer Kimberly Katafias of the Perrysburg Township Police Department

responded to appellant’s residence at 1909 Hamilton Drive, after being alerted to the

events that occurred at the Rite-Aid. The call reporting the crash and injury to Officer

D.C. was made at 4:11 p.m., and Officer Katafias arrived at appellant’s residence at 4:14




6.
p.m. At 4:15 p.m., appellant’s father arrived and opened the garage door, so he could

pull his vehicle into the garage. Officer Katafias, who was monitoring the home, looked

into the garage and saw the vehicle that appellant drove while she was fleeing the Rite-

Aid. Officer Katafias also saw appellant inside the garage attempting to open the door to

enter her home. Appellant was swaying, stumbling, and generally having great difficulty

opening the door. Officer Katafias and another officer placed appellant into handcuffs.

Appellant repeatedly stated, “I just want to go home, just let me go home.” Officer

Katafias smelled a strong odor of alcohol emanating from appellant. Based on her twenty

years of experience in interacting with impaired individuals, as well as on her specialized

training regarding detecting alcohol impairment, Officer Katafias concluded that

appellant was highly intoxicated.

       {¶ 13} Detective Jesse Gomez of the Perrysburg Police Department was another

officer who responded to the situation involving Officer D.C. He went initially to the

scene at the Rite-Aid and later to appellant’s residence, where appellant had been

apprehended. Detective Gomez spoke with appellant while she was seated in the back

seat of a police cruiser. Upon opening the door, Detective Gomez immediately detected

the odor of alcohol and observed appellant’s slurred speech, as well as her bloodshot

eyes. As a result, Detective Gomez obtained a search warrant to obtain a blood sample

from appellant. The sample yielded an ethanol result of 0.34 %.




7.
       {¶ 14} As a consequence of the appellant’s actions, Officer D.C. suffered a

fractured right humerus, whose immediate repair required a nine-hour surgery during

which three metal plates and 22 screws were installed. A few months later, Officer D.C.

had a second surgery, to repair damage to his ulnar nerve. Officer D.C. explained that he

has limited strength and mobility in his right arm, and that he still requires physical

therapy. In addition, he has been diagnosed with severe post-traumatic stress disorder,

anxiety, and depression. Because of his injuries, Officer D.C. can no longer perform his

job as a police officer.

                                  Assignments of Error

       {¶ 15} Appellant asserts the following assignments of error on appeal:

              I. Indefinite sentencing under the Reagan Tokes Act is

       unconstitutional under the Fourteenth Amendment of the United States

       Constitution and the applicable sections of the Ohio Constitution.

              II. The Trial Court’s judgment entry does not comport with the

       requirements of R.C. 2929.144(A)(B)(2) under the Reagan Tokes Act.

              III. The trial court erred to the prejudice of appellant in denying her

       Rule 29 motion.

                                          Analysis

       {¶ 16} Appellant, in her first assignment of error, challenges as unconstitutional

the indefinite sentencing aspect of the Reagan Tokes Law (“the Law”). She argues that




8.
the Law violates the separation-of-powers doctrine, because the determination as to

whether she will serve the minimum or an indefinite maximum term is to be made by the

Ohio Department of Rehabilitation and Corrections (“ODRC”), which is an executive,

rather than a judicial, authority. She further asserts that her due process rights are

violated, because she is not guaranteed a right to legal representation at the ODRC

hearing.

       {¶ 17} Regarding the Reagan Tokes Law, this court, in State v. Stenson, 6th Dist.

Lucas No. L-20-1074, 2022-Ohio-2072, has recently explained:

       Senate Bill 201 – The Reagan Tokes Law – became effective on March 22,

       2019. The Law ‘significantly altered the sentencing structure for many of

       Ohio’s most serious felonies’ by implementing an indefinite sentencing

       system for non-life, first and second-degree felonies committed on or after

       its effective date. State v. Polley, 6th Dist. Ottawa No. OT-19-039, 2020-

       Ohio-3213, 2020 WL 3032862, ¶ 5, fn. 1. The Law specifies that the

       indefinite prison terms will consist of a minimum term, selected by the

       sentencing judge from a range of terms set forth in R.C. 2929.14(A), and a

       maximum term determined by formulas set forth in R.C. 2929.144. The

       Law establishes a presumptive release date from prison at the end of the

       minimum term, but the [ODRC] may rebut the presumption if it

       determines, after a hearing, that one or more factors apply, including that




9.
        the offender’s conduct while incarcerated demonstrates that he continues to

        pose a threat to society. R.C. 2967.271(B),(C)(1), (2) and (3). If OCRC

        rebuts the presumption, it may maintain the offender’s incarceration for a

        reasonable, additional period of time, determined by ODRC, but not to

        exceed the offender’s maximum prison term. R.C. 2967.271(D).

Id. at ¶ 5.

        {¶ 18} In response to Stenson’s challenge to the constitutionality of the Law, we

found that the Law does not violate the separation-of-powers doctrine and does not, on its

face, deprive offenders of their right to due process. Id. at ¶ 5. See also State v. Maddox,

6th Dist. Lucas No. L-19-1253, 2022-Ohio-1350, ¶ 7, 11, and State v. Alexander, 6th

Dist. Lucas No. L-21-1129, 2022-Ohio-2430, ¶ 60-79.

        {¶ 19} In State v. Eaton, 6th Dist. Lucas No. L-21-1121, 2022-2432, ¶ 143, we

again found that the Law, on its face, does not violate the separation-of-powers doctrine

or infringe upon an offender’s due process rights. Regarding the specific process that is

due to an offender who faces an additional period of incarceration under the Law, we

agree with the analysis articulated in the concurring opinion in Eaton, which begins with,

and subsequently builds upon, the premise that the presumptive-release provisions of the

Law create a liberty interest that is more analogous to probation or parole revocation than

to probation or parole eligibility. Id. at 146-147. We agree with this underlying premise

for the simple reason that “the review hearing under [the Law] is not focused on whether




10.
the defendant’s conduct ‘justifies his release from confinement’ -- it is focused on

whether the defendant’s conduct justifies not releasing him from confinement.” Id. at ¶

147 (Mayle, J., concurring) (distinguishing the lead opinion, wherein it is concluded that

the Law creates a liberty interest that is more analogous to probation or parole eligibility

than to probation or parole revocation). Inasmuch as we concur with the due process

analysis set forth in the concurring opinion of Eaton, we hereby adopt paragraphs 145

through 169 of Eaton as our own.

       {¶ 20} Based on our reasoning and conclusions in the foregoing cases, we find that

the application of the Law to appellant’s felony sentence was not unconstitutional, as it

was not in violation of the separation-of-powers doctrine and did not violate appellant’s

due process rights. Accordingly, appellant’s first assignment of error is not well-taken.

       {¶ 21} Appellant argues in her second assignment of error that the trial court’s

October 12, 2021 judgment entry that sentenced her to prison did not appropriately

specify the indefinite aspect of her sentence pursuant to R.C. 2929.144(A) and (B)(2).

R.C. 2929.144(A) and (B)(2) state in applicable part:

             (A) As used in this section, “qualifying felony of the first or second

       degree” means a felony of the first or second degree committed on or after

       the effective date of this section.

             (B) The court imposing a prison term on an offender under division

       (A)(1)(a) or (2)(a) of section 2929.14 of the Revised Code for a qualifying




11.
       felony of the first or second degree shall determine the maximum prison

       term that is part of the sentence in accordance with the following:

             (2) If the offender is being sentenced for more than one felony, if one

       or more of the felonies is a qualifying felony of the first or second degree,

       and if the court orders that some or all of the prison terms imposed are to be

       served consecutively, the court shall add all of the minimum terms imposed

       on the offender under division (A)(1)(a) or (2)(a) of section 2929.14 of the

       Revised Code for a qualifying felony of the first or second degree that are

       to be served consecutively and all of the definite terms of the felonies that

       are not qualifying felonies of the first or second degree that are to be served

       consecutively, and the maximum term shall be equal to the total of those

       terms so added by the court plus fifty per cent of the longest minimum term

       or definite term for the most serious felony being sentenced.

In this case, the court ordered appellant to serve a definite minimum term of three years

in prison and an indefinite maximum term of four and a half years on Count 1, and a

prison sentence of 36 months for Count 2. The court then ordered that Count 1 and

Count 2 be served consecutive to one another, but concurrent to the sentences imposed in

Counts 3 and 4.

       {¶ 22} As appellant acknowledges, the trial court correctly advised appellant at her

sentencing that “[t]he [aggregate] minimum term imposed by the Court is six years [and]




12.
[t]he [aggregate] maximum term is seven and a half years.” As acknowledged by the

state, however, the trial court’s October 12, 2021 judgment entry of sentence did not

reflect the addition of the minimum definite three-year sentence and the maximum

indefinite four-and-a-half year sentence imposed in Count 1 with the terms imposed in

Counts 2, 3, and 4, in accordance with the requirements of R.C. 2929.144(A) and (B)(2).

The state agrees with appellant that the judgment entry was deficient and should be

corrected. We agree.

       {¶ 23} This court has held that when a trial court makes an error pursuant to R.C.

2929.144(A) and (B) that the case is to be remanded to the trial court for a resentencing

hearing for R.C. 2929.144 compliance purposes. See State v. Martinez, 6th Dist. Lucas

No. L-21-1020, 2021-Ohio-3994, ¶ 50. Citing State v. Searls, 2d Dist. Montgomery No.

28995, 2022-Ohio-858, the state argues that because the error in this case occurred solely

in the judgment entry, and not at sentencing, the matter could instead be remanded to the

trial court for modification of that entry, rather than for a new sentencing hearing. See Id.

at ¶ 34, 41 (matter remanded for modification of sentence, rather than a resentencing

hearing, in order to achieve compliance with sentencing law where defendant was

properly advised at in-person sentencing proceeding). We agree that under the

circumstances of this case a resentencing hearing is unnecessary. Instead, the matter will

be remanded to the trial court to modify its October 12, 2021 judgment entry so that it

complies with the requirements set forth at R.C. 2929.144(A) and (B)(2).




13.
       {¶ 24} Accordingly, appellant’s second assignment of error is found well taken.

       {¶ 25} Appellant argues in her third assignment of error that the trial court erred to

her prejudice in denying her Crim.R. 29 motion for acquittal, which challenged the

sufficiency of the evidence introduced by the state on the essential elements of Count 1,

felonious assault, in violation of R.C. 2903.11(A)(1) and (D)(1)(b), a felony of the first

degree, and Count 4, aggravated vehicular assault, in violation of R.C. 2903.08(A)(1)(a)

and (B)(1), a felony of the third degree.

       {¶ 26} Crim.R. 29 provides in relevant part:

              (A) Motion for judgment of acquittal. The court on motion of a

       defendant or on its own motion, after the evidence on either side is closed,

       shall order the entry of a judgment of acquittal of one or more offenses

       charged in the indictment, information, or complaint, if the evidence is

       insufficient to sustain a conviction of such offense or offenses. The court

       may not reserve ruling on a motion for judgment of acquittal made at the

       close of the state’s case.

       {¶ 27} In State v. Bates, 6th Dist. Williams No. WM-12-002, 2013-Ohio-1270,

this court set forth the standard to be used in reviewing a Crim.R. 29(A) motion, as

follows:

              We review a ruling on a Crim.R. 29(A) motion under the same

       standard used to determine whether the evidence was sufficient to sustain a




14.
      conviction. State v. Brinkley, 105 Ohio St.3d 231, 2005-Ohio-1507, 824

      N.E.2d 959, ¶ 40. Under the sufficiency standard, we must determine

      whether the evidence admitted at trial, ‘if believed, would convince the

      average mind of the defendant’s guilt beyond a reasonable doubt. The

      relevant inquiry is whether, after viewing the evidence in a light most

      favorable to the prosecution, any rational trier of fact could have found the

      essential elements of the crime proven beyond a reasonable doubt.’ State v.

      Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

      syllabus, citing Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61

      L.Ed.2d 560 (1979). See also State v. Thompkins, 78 Ohio St.3d 380, 1997-

      Ohio-52, 678 N.E.2d 541 (1997). Therefore, ‘[t]he verdict will not be

      disturbed unless the appellate court finds that reasonable minds could not

      reach the conclusion reached by the trier-of-fact.’ State v. Dennis, 79 Ohio

      St.3d 421, 430, 1997-Ohio-372, 683 N.E.2d 1096 (1997), citing Jenks, at

      paragraph two of the syllabus.

             In determining whether the evidence is sufficient to support the

      conviction, the appellate court does not weigh the evidence nor assess the

      credibility of the witnesses. State v. Walker, 55 Ohio St.2d 208, 212, 378

      N.E.2d 1049 (1978). See also State v. Willard, 144 Ohio App.3d 767, 777-

      778, 761 N.E.2d 688 (10th Dist.2001). If the state ‘relies on circumstantial




15.
       evidence to prove an element of the offense charged, there is no

       requirement that the evidence must be irreconcilable with any reasonable

       theory of innocence in order to support a conviction[,]’ so long as the jury

       is properly instructed as to the burden of proof, i.e., beyond a reasonable

       doubt. Jenks at paragraph one of the syllabus.

Id. at ¶ 49-50.

       {¶ 28} R.C. 2903.11(A)(1) and (D)(1)(b), which codifies the offense of felonious

assault, states in applicable part:

               (A) No person shall knowingly do either of the following:

               (1) Cause serious physical harm to another or to another’s unborn;

               (D)(1)(b) * * * If the victim of the offense is a peace officer * * *

       and if the victim suffered serious physical harm as a result of the

       commission of the offense, felonious assault is a felony of the first degree *

       * *.

       {¶ 29} The mental state of “knowingly” is defined under R.C. 2901.22(B), which

provides:

               A person acts knowingly, regardless of purpose, when the person is

       aware that the person’s conduct will probably cause a certain result or will

       probably be of a certain nature. A person has knowledge of circumstances

       when the person is aware that such circumstances probably exist. When




16.
      knowledge of the existence of a particular fact is an element of an offense,

      such knowledge is established if a person subjectively believes that there is

      a high probability of its existence and fails to make inquiry or acts with a

      conscious purpose to avoid learning the fact.

      {¶ 30} Appellant argues that because she did not intend to injure Officer D.C., her

crime was not committed knowingly.

      {¶ 31} The court in State v. Magee, 2020-Ohio-4351, 158 N.E.3d 630 (12th Dist.),

expounded on the level of awareness that is required to establish the element of

“knowingly,” stating as follows:

             ‘“It is a fundamental principle that a person is presumed to intend

      the natural, reasonable and probable consequences of his voluntary acts.”’

      State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-791, 842 N.E.2d 996, ¶

      143, quoting State v. Johnson, 56 Ohio St.2d 35, 39, 381 N.E.2d 637

      (1978). An accused need not foresee the precise consequences of his

      conduct. State v. Taylor, 12th Dist. Fayette No. CA2018-11-021, 2019-

      Ohio-3437, ¶ 46. ‘To be actionable it is only necessary that the result is

      within the natural and logical scope of risk created by the conduct.’ Id.,

      citing State v. Spates, 8th Dist. Cuyahoga No. 100933, 2015-Ohio-1014, ¶

      54.

Magee at ¶ 46.




17.
       {¶ 32} In the instant case, it is undisputed that appellant set into motion the

sequence of events by speeding away from a crime scene, while drunk, with Officer D.C.

clinging to her car, mere inches away from her open driver-side window, and yelling at

her to stop. Serious injury to Officer D.C. was certainly within the natural and logical

scope of risk created by appellant’s conduct.

       {¶ 33} Whether appellant specifically intended to cause Officer D.C. any serious

harm, or whether she knew that her actions would cause the precise injury suffered by

Officer D.C. are not relevant inquiries when examining the evidence required to establish

the element of “knowingly.” See State v. Jacinto, 2020-Ohio-3722, 155 N.E.3d 1056, ¶

99 (8th Dist.) (“[N]either [Jacinto’s] purpose nor his lack of knowledge that his act would

cause the precise injury [Lee] suffered are the relevant inquiries when examining the

evidence required to establish the knowingly element.”).

       {¶ 34} Viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of felonious assault,

including the element of “knowingly,” proven beyond a reasonable doubt. See Bates, 6th

Dist. Williams No. WM-12-002, 2013-Ohio-1270, 611, ¶ 49.

       {¶ 35} R.C. 2903.08(A)(1)(a), which codifies the offense of aggravated vehicular

assault, pertinently provides:




18.
              (A) No person, while operating or participating in the operation of a

       motor vehicle * * * shall cause serious physical harm to another person * *

       * in any of the following ways:

              (1)(a) As the proximate result of committing a violation of division

       (A) of section 4511.19 of the Revised Code or of a substantially equivalent

       municipal ordinance;

       {¶ 36} Appellant was convicted of violating R.C. 4511.19(A)(1)(f), which

provides:

              (A)(1) No person shall operate any vehicle * * * within this state, if,

       at the time of the operation, any of the following apply:

              (f) The person has a concentration of seventeen-hundredths of one

       per cent or more by weight per unit volume of alcohol in the person’s

       whole blood.

       {¶ 37} In the instant case, appellant does not challenge the evidence showing that

she operated her vehicle while under the influence of alcohol. Instead, she argues that

her operation of the vehicle did not proximately cause the serious physical harm that was

suffered by Officer D.C. In fact, she suggests that it was “[Officer D.C.’s] actions, not

Appellant’s, which included chasing after her vehicle on foot and reaching into the

moving vehicle, which led to the proximate result of [Officer D.C.] sustaining serious

physical harm.”




19.
       {¶ 38} Both in general terms, and specifically as applied to aggravated vehicular

assault, the actions of a victim play no role in negating the culpability of the defendant.

       Generally in Ohio, another’s potential contribution to the death or injury of

       a victim is not a valid defense to criminal conduct unless that contribution

       was the sole proximate cause of injury or death. State v. Galvin, 8th Dist.

       Cuyahoga No. 103266, 2016-Ohio-5404, ¶ 20. If the defendant’s criminal

       action contributes to, in other words, is the proximate cause of, the death or

       injury, another’s conduct is irrelevant. Id. There is no contributory

       negligence analog in criminal law.

State v. Smith, 2017-Ohio-537, 85 N.E.3d 304, ¶ 7 (8th Dist.). Thus, Officer D.C. is in

no way blameworthy for the injuries he suffered during the incident in question.

       {¶ 39} With respect to the question of appellant’s culpability, we look to State v.

Purdy, 11th Dist. Lake No. 2015-L-054, 2016-Ohio-1302, ¶20, which states:

       ‘“The general rule is that a defendant’s conduct is the proximate cause of

       injury or death to another if the defendant’s conduct (1) is a “substantial

       factor” in bringing about the harm and (2) there is no other rule of law

       relieving the defendant of liability.”’ State v. Filchock. 166 Ohio App.3d

       611, 2006-Ohio-2242, 852 N.E.2d 759, ¶ 77 (11th Dist.), quoting State v.

       Flanek, 8th Dist. Cuyhahoga No. 63308, 1993 WL 335601 (Sept. 2, 1993).

       ‘A defendant cannot escape criminal liability merely because factors other




20.
       than his actions contributed to the death or injury to the victims, unless the

       other factors were the sole proximate cause.’ State v. Ward, 2d Dist.

       Montgomery No. 18211, 2001 WL 220244 (Mar. 2, 2001), citing Flanek at

       *19 (emphasis in original).

       {¶ 40} In the instant case, the evidence established that appellant’s driving while

under the influence of alcohol caused her to flee the scene and that, in fleeing the scene,

she caused serious physical harm to Officer D.C. Viewing the evidence most strongly in

favor of the prosecution, we conclude that there was sufficient evidence that appellant’s

conduct in violating R.C. 4511.19(A)(1)(f), i.e., operating her vehicle under the influence

of alcohol, was the proximate cause of Officer D.C.’s injuries. See Bates, 6th Dist.

Williams No. WM-12-002, 2013-Ohio-1270, 611, at ¶ 49.

       {¶ 41} For all of the foregoing reasons, appellant’s third assignment of error is

found not well-taken.

       {¶ 42} The judgment of the Wood County Court of Common Pleas is affirmed;

however, the matter will be remanded to the trial court for a nunc pro tunc entry that

conforms with the sentence imposed during the sentencing hearing. Appellant is ordered

to pay the costs of this appeal pursuant to App.R. 24.

                                                                          Judgment affirmed
                                                                              and remanded.




21.
                                                                            State of Ohio
                                                                 v. Megan Elizabeth Mitro
                                                                              WD-21-080



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Myron C. Duhart, P.J.                                  JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




22.